         Case 3:20-cv-00101-RCJ-WGC Document 16 Filed 04/17/20 Page 1 of 10




 1 Richard D. Williamson, Esq. (SBN 9932)
   Jonathan Joel Tew, Esq. (SBN 11874)
 2 ROBERTSON, JOHNSON, MILLER & WILLIAMSON
   50 West Liberty Street, Suite 600
 3 Reno, Nevada 89501
   Telephone No.: (775) 329-5600
 4 Facsimile No.: (775) 348-8300
   Rich@nvlawyers.com
 5 Jon@nvlawyers.com

 6
   DOUBEK, PYFER & STORRAR
 7 John Doubek, Licensed in Montana
   (pro hac vice application submitted herewith)
 8 john@lawyerinmontana.com
   307 N. Jackson Street
 9 PO Box 236
   Helena, MT 59624
10 Phone (406) 442-7830
   Fax (406) 442-7839
11
   For Plaintiff Timothy L. Blixseth
12

13                          IN THE UNITED STATES DISTRICT COURT
14                                FOR THE DISTRICT OF NEVADA
15 TIMOTHY L. BLIXSETH,                             Case No. 3:20-cv-00101-RCJ-WGC
16                               Plaintiff,
17 v.                                                     NOTICE OF FILING VERIFIED
                                                         PETITION FOR PERMISSION TO
18 INTERNAL REVENUE SERVICE;                            PRACTICE IN THIS CASE ONLY BY
   DEPARTMENT OF THE TREASURY;                         ATTORNEY NOT ADMITTED TO THE
19 TREASURY INSPECTOR GENERAL FOR                          BAR OF THIS COURT AND
   TAX ADMINISTRATION; THE                             DESIGNATION OF LOCAL COUNSEL
20 DEPARTMENT OF JUSTICE; LANNY
   BREUER; THE FEDERAL BUREAU OF
21 INVESTIGATION; U.S. COMMISSIONER
   OF INTERNAL REVENUE; U.S.
22 IMMIGRATION AND CUSTOMS
   ENFORCEMENT; and DOES 1 through 100,
23 inclusive,

24                               Defendants.
25         Plaintiff, Timothy L. Blixseth, by and through his undersigned counsel of record, hereby
26 gives notice that on March 23, 2020, the Verified Petition for Permission to Practice in this Case

27 Only by Attorney Not Admitted to the Bar of this Court and Designation of Local Counsel

28

                                                   1
         Case 3:20-cv-00101-RCJ-WGC Document 16 Filed 04/17/20 Page 2 of 10




 1 (“Verified Petition”) on behalf of John C. Doubek, Esq. was filed in Case No. 2:20-cv-00265-

 2 RFB-DJA. A copy of the filed-stamped Verified Petition is attached hereto as Exhibit “1.”

 3         At the time of the March 23, 2020 filing, Plaintiff’s local counsel was unaware that the

 4 case number assigned by the United States District Court for Nevada had been changed. In order

 5 for Mr. Doubek to be formally admitted pro hac vice in this case, Plaintiff’s counsel is now

 6 submitting this Notice to advise the Court of the Verified Petition and Mr. Doubek’s

 7 representation. Moreover, the undersigned local counsel apologizes for the confusion.

 8         DATED this 10th day of April, 2020.

 9                                                 ROBERTSON, JOHNSON,
                                                   MILLER & WILLIAMSON
10

11                                                 /s/ Richard D. Williamson
                                                   Richard D. Williamson, Esq. (SBN 9932)
12                                                 Jonathan J. Tew, Esq. (SBN 11874)
                                                   Attorneys for Plaintiff
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                  2
          Case 3:20-cv-00101-RCJ-WGC Document 16 Filed 04/17/20 Page 3 of 10



                                        EXHIBIT INDEX
 1

 2 Ex. No.       Description                                                         Pages

 3    1          Verified Petition for Permission to Practice in this Case Only by     6
                 Attorney Not Admitted to the Bar of this Court and Designation of
 4               Local Counsel
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                 3
Case 3:20-cv-00101-RCJ-WGC Document 16 Filed 04/17/20 Page 4 of 10




           EXHIBIT “1”




           EXHIBIT “1”




           EXHIBIT “1”
      Case 3:20-cv-00101-RCJ-WGC
            Case 2:20-cv-00265 Document
                                  Document
                                        2 Filed
                                           16 03/23/20
                                                Filed 04/17/20
                                                          Page Page
                                                               1 of 55 of 10



Timothy L. Blixseth
In Proper Person
PO Box 1278
Ctystal Bay, NV 89402
Phone:442-282-0982


              UNITED STATES DISTRICT COURT, DISTRICT OF NEVADA


TIMOTHY L. BLIXSETH,                                    Case# 2:20CV -00265-RFB-DJA

                       Plaintiff,

        v.

INTERNAL REVENUE SERVICE;
DEPARTMENT OF TREASURY;
TREASURY INSPECTOR GENERAL FOR
TAX ADMINISTRATION; LANNY                              VERIFIED PETITION FOR
BREUER; ROBERT MUELLER;                            PERMISSION TO PRACTICE IN TIDS
DOUGLAS SHULMAN, U.S.                               CASE ONLY BY ATTORNEY NOT
COMMISSIONER OF INTERNAL                            ADMITTED TO THE BAR OF THIS
REVENUE; LOIS LERNER; WILLIAM                        COURT AND DESIGNATION OF
WILKENS, IRS COUNSEL; HUGO                                LOCAL COUNSEL
RAMIREZ, IRS COUNSEL; SUSAN
SEXTON, IRS COUNSEL; STEVEN
BAKER, IRS COUNSEL; JOHN MORTON,
ICE DIRECTOR; and DOES 1 through 100,
inclusive,

                        Defendants.


       John C. Doubek, Petitioner, respectfully represents to the Court:

       1.     That Petitioner is an attorney at law and a member of the law firm of Doubek,

Pyfer & Storrar with offices at 307 N. Jackson Street, Helena, MT, 5960 1, (406) 442-7830,

john@lawyerinmontana.com.

       2.      That Petitioner has been retained personally or as a member of the law firm by

Timothy Blixseth to provide legal representation in connection with the above-entitled case now

pending before this court.
      Case 3:20-cv-00101-RCJ-WGC
            Case 2:20-cv-00265 Document
                                  Document
                                        2 Filed
                                           16 03/23/20
                                                Filed 04/17/20
                                                          Page Page
                                                               2 of 56 of 10



       3.      That since June 1976, Petitioner has been and presently is a member of good

standing ofthe bar at the highest Court of the State of Montana where Petitioner regularly

practices law. Petitioner shall attach a certificate from the state bar or from the clerk of the

supreme court or highest admitting court of each state, territory, or insular possession of the

United States in which the applicant has been admitted to practice law certifying the applicant's

membership therein is in good standing.

       4.      That Petitioner was admitted to practice before the following United States

District Courts and United States Circuit Courts of Appeal, on the dates indicated for each, and

that Petitioner is presently a member of good standing of the bars of said Courts.

                a. US District Court- Montana Division on June 1976, Bar# 379

                b. US Ninth Circuit Court of Appeals on June 1976, Bar # 379

        5.      That there are or have been no disciplinary proceedings instituted against

petitioner, nor any suspension of any license, certificate or privilege to appear before any

judicial, regulatory disbarment proceedings, except as described in detail below

                a. None

        6. That Petitioner has never been denied admission to the State Bar of Nevada.

                a. None

        7. That Petitioner is a member in good standing in the following Bar Associations.

                a. Montana Bar Association

        8. Petitioner has filed application to appear as counsel under Local Rule IA 11-2

                a. None in the State ofNevada

        9.      Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

State ofNevada with respect to the law of this state governing the conduct of the attorneys to the

same extent as a member of the State Bar ofNevada.
                                                   2
      Case 3:20-cv-00101-RCJ-WGC
            Case 2:20-cv-00265 Document
                                  Document
                                        2 Filed
                                           16 03/23/20
                                                Filed 04/17/20
                                                          Page Page
                                                               3 of 57 of 10



        10.    Petitioner agrees to comply with standards of professional conduct required of the

members of the bar of this court.

        11.    Petitioner has disclosed in writing to the client that the applicant is not admitted to

practice in this jurisdiction and that the client has consented to such representation.

       That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

       FOR THE PURPOSES OF THIS CASE ONLY.




       STATE OF MONTANA                        )
                                               )
       COUNTY of Lewis and Clark               )

               John C. Doubek, Petitioner, being fLrst duly sworn, deposes and says: That the

foregoing statements are true.




   DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO THE BAR OF THIS
                           COURT AND CONSENT THERETO.
      Pursuant to the requirements of the Local Rules ofPractice for this Court, the Petitioner

believes it to be in the best interests ofthe client to designate   f<:J "'-J   b tJ://."..,.,_c,y,
Attorney at Law, member of the State ofNevada and previously admitted to practice before the




                                                   3
         Case 3:20-cv-00101-RCJ-WGC
               Case 2:20-cv-00265 Document
                                     Document
                                           2 Filed
                                              16 03/23/20
                                                   Filed 04/17/20
                                                             Page Page
                                                                  4 of 58 of 10



about-entitled Court as associate resident counsel in this action. The address and email address of

said designated Nevada counsel is:


                                          (Street Address)

                                              /f)ev-e-L                             8 tSO(
             (City)                                    (State)                        (Zip Code)

  7 7 .S - :!O?'J- S,£90      J?.•J..e_ AJVL&<.&J v-c--.S        . . c o......,_
(Area Code+ Telephone Number)          (Email Ad&ess)

By this designation the petitioner and undersigned party(ies) agree that this designation

constitutes agreement and authorization for the designated resident admitted counsel to sign

stipulations binding on all of us.



            APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL



          The undersigned party(ies) appoint(s)   R.·~ D. u)/1.-..~o.--..                 as
 _                                          (Name f Local Counsel)
~er/their Designated Resident ofNevada Couns ·n this ca e.

                                                                                   (Party's Signature)

                                                  7/mtJ fh~ l , 04t-Je1f!
                                                                  (Type or Pnnt Party Name, T1tle)


                                                                                   (Party' s Signature)


                                                                  (Type or Print Party Name, Title)

                                  CONSENT OF DESIGNEE
          The undersigned hereby consents to server as associate resident Nevada counsel in this
 case.




                                                   4
     Case 3:20-cv-00101-RCJ-WGC
           Case 2:20-cv-00265 Document
                                 Document
                                       2 Filed
                                          16 03/23/20
                                               Filed 04/17/20
                                                         Page Page
                                                              5 of 59 of 10




                                          Designated Resident Nevada Counsel' s Signature

                                         1732                   RJc..Lc£ fiv LA..VJ,Ycc5.c.!!>..........._
                                       Bar Number                             Email Address

APPROVED:

Dated this _17th
              _ day
                 dayofof_ __2020.
                         April, __ _ _ ____, 2020.




UNITED STATES DISTRICT JUDGE




                                           5
                          Case 3:20-cv-00101-RCJ-WGC
                                Case 2:20-cv-00265 Document
                                                       Document
                                                            2-1 16
                                                                FiledFiled
                                                                      03/23/20
                                                                           04/17/20
                                                                                 Page
                                                                                    Page
                                                                                      1 of 10
                                                                                           1 of 10




              Certificate of Membership
      I, JILL DIVELEY, OF THE STATE BAR OF MONTANA, DO HEREBY CERTIFY


                                          John C. Doubek
was admitted to the State Bar of Montana in June 1976 and that his name currently appears upon
           the Roll of Attorneys in this office as an active member in good standing*.

                                            Dated this 20th day of March 2020
 *This does not represent the records of the Office of Disciplinary Counsel, the agency in charge of discipline. To obtain verification or a
                statement of discipline please contact their office at P.O. Box 1099, Helena, MT 59624 or (406) 442-1648.
